NUMBER 13-13-00489-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

REMUS LITOIU,                                                             Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 36th District Court
                      of San Patricio County, Texas.


                         ORDER OF ABATEMENT
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Counsel for appellant, John Gilmore, has filed a motion to withdraw as counsel in

this cause. According to the motion, counsel was not retained to represent appellant in

the above-referenced case. Because appellant’s counsel has indicated that he was not
retained for appeal and the record fails to indicate whether appellant is entitled to

appointed counsel on appeal, we ABATE and REMAND this cause as follows.

       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

       Counsel’s motion to withdraw will be CARRIED WITH THE CASE pending review

and receipt of the supplemental records.

       It is so ORDERED.

                                                  PER CURIAM



                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of October, 2013.




                            3